Title: Thomas S. Grimke to James Madison, 3 January 1829
From: Grimké, Thomas S.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Charleston.
                                
                                 3d Jany 1829
                            
                        
                        Thos. S. Grimke requests Mr Madison’s acceptance of the within Resolutions, in testimony of gratitude and admiration for his
                            public services, in the patriot labor of building up the only Fabric of Republican Government, of which a Nation, free,
                            enlightened, peaceful, Christian, could be proud
                        P. S. The Letters to Jos. C. Cabell have been recently published in this City, and are an important acquisition to the
                            cause of sound construction, of cotemporaneous exposition, and of peace and order in the administration of our National
                            System
                        
                            
                                
                            
                        
                    